DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:
Claim 1, Ln. 6 recites “a mechanical thrombectomy” which should read “the mechanical thrombectomy” following the earlier recitation in Ln. 2-3
Claim 5, Ln. 1 recites “that gaseous medicament” which should read “that the gaseous medicament”
Claim 8, Ln. 3 recites “of at least one portion of the blood clot” which should read “of the at least one portion of the blood clot” following after claim 1
Claim 15, Ln. 2 recites “administering an anaesthesia” which appears better written as “administering an anaesthesic”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (U.S. Pub. 2020/0171078).
Regarding claim 1, David discloses a method for treating, reducing or resorbing brain lesions subsequent to an ischaemic stroke (e.g. claim 2 – cerebral ischemia as discussed in ¶0002) in an individual who subsequently undergoes a mechanical thrombectomy (claim 3 – as discussed in ¶¶0053, 0055-0057), said method comprising: (a) administering a gaseous medicament containing Argon by inhalation (claim 1 – as discussed in ¶0042) after said ischaemic stroke (claim 1), (b) followed by performing the mechanical thrombectomy with a mechanical extraction of at least one portion of a blood clot resulting from the ischaemic stroke (claim 3 – as discussed in ¶¶0053, 0055-0057; claim 1 – pharmaceutical administration “before or during” blood flow restoration), and in which the administration of the gaseous medicament containing Argon by inhalation: i) is begun after an ischaemic stroke diagnosis (claim 1 – treating ischemic insult).
David is silent as to whether the administration of the gaseous medicament containing Argon by inhalation is maintained throughout the thrombectomy.
However, David discusses that in a particular embodiment it is desirable to synergistically administer a xenon-argon gaseous composition of the invention during blood flow restoration (¶0051). One of ordinary skill in the art would thus have considered this teaching of synergistic treatment as obviously suggestive of an interest in maintaining the argon containing inhalation delivery throughout the thrombectomy.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in David the administration of the gaseous medicament containing Argon by inhalation is maintained throughout the thrombectomy based upon the teaching in David of synergistically administering a xenon-argon gaseous composition during blood flow restoration which is clearly suggestive of gas delivery throughout the thrombectomy procedure.
Applicant may wish to consider specifying the concentration of argon as greater than 50% by volume to distinguish over David.
Regarding claim 2, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is between 30 and 79% by volume Argon (¶0059 – argon up to 37.5% by volume).
Regarding claim 3, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is between 40 and 70% Argon (Figs. 1-2 – argon tested up to 50%).
Regarding claim 4, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is mixed with a gas containing at least 21% by volume of oxygen (¶0043).
Regarding claim 5, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is mixed with a gas containing 35 to 50% of oxygen (¶0043).
Regarding claim 6, David teaches the invention as modified above and further discloses a final proportion by volume of Argon is equal to 60% (¶0059 – argon 37.5% by volume) and the proportion by volume of oxygen is equal to 40% (¶0043 – oxygen 25% by volume). The claim is read as specifying the relative proportion between argon and oxygen and not as expressly stating that argon and oxygen make up 100% of the overall gas.
Regarding claim 7, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is in a form suitable for inhaled administration by the nasal, buccal or pharyngeal route (¶0042).
Regarding claim 8, David teaches the invention as modified above and further suggests as obvious the administration of the gaseous medicament containing Argon by inhalation is continued after a reperfusion subsequent to the mechanical extraction of the at least one portion of the blood clot resulting from the ischaemic stroke (¶0013). David teaches the administering of the inhalation composition can occur before, during, or after blood flow restoration (¶0013). One of ordinary skill in the art would have considered this as obviously suggestive of various potential timing schemes to include inhalation delivery both during and after blood flow restoration.
Regarding claim 10, David teaches the invention as modified above and further discloses the gaseous medicament containing Argon is packaged in a pressurized gas container (¶0045).
Regarding claim 11, David teaches the invention as modified above and further discloses the individual is an adult, an adolescent or a child (¶0027 – mammals fall almost exclusively the claimed categories).
Regarding claim 12, David teaches the invention as modified above and further suggests as obvious the mechanical thrombectomy comprises the mechanical extraction of the entire blood clot resulting from the ischaemic stroke (¶¶0053, 0055-0057). The use of thromectomy to restore blood flow will obviously desire to fully remove a blood clot against which the thromectomy is directed.
Regarding claim 13, David teaches the invention as modified above and further discloses the mechanical thrombectomy is combined with a drug-based thrombolysis (¶0053).
Regarding claim 15, David teaches the invention as modified above and further discloses the method comprises administering an anaesthesia to the individual (¶¶0067, 0071). The claim places no timing requirement on the administering of anaesthesia.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (U.S. Pub. 2020/0171078) in view of Riess et al. (U.S. Pub. 2017/0312460).
Regarding claim 9, David teaches the invention as modified above but fails to teach the administration of the gaseous medicament containing Argon by inhalation is continued for at least 30 minutes after reperfusion.
Riess teaches a method of treating a patient following a period of ischemia including delivering argon gas for 120 minutes of reperfusion (¶0026). The “reperfusion” of the claim may be considered the resolution of the ischemic blockage and the “reperfusion” of Riess may be considered the procedure aimed at restoring perfusion. Thus, one of ordinary skill in the art would have considered it prima facie obvious that a 120 minute reperfusion procedure may obviously restore perfusion prior to the final 30 minutes of the procedure, meaning that at least 30 minutes more of the procedure continue after restoration of perfusion.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified David the administration of the gaseous medicament containing Argon by inhalation is continued for at least 30 minutes after reperfusion based upon the teaching in Riess of performing a reperfusion procedure for 120 minutes during which time restoration of perfusion may obviously occur at least 30 minutes prior to the end of the 120 minute procedure.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (U.S. Pub. 2020/0171078) in view of Lee et al. (U.S. Pub. 2002/0115081).
Regarding claim 14, David teaches the invention as modified above but fails to teach the method comprises a step of confirming an ischaemic stroke diagnosis by brain imaging prior to step (a).
Lee teaches that it is known to diagnose stroke by using diagnostic tools such as CT and MR imaging (¶0175). One of ordinary skill in the art would have considered it prima facie obvious to have selected from amongst known stroke diagnosis techniques to determine if a patient has experienced a cerebral ischemia from a stroke before attempting to administer post-stroke treatment.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified David the method comprises a step of confirming an ischaemic stroke diagnosis by brain imaging prior to step (a) in order to provide the benefit of selecting amongst the known stroke diagnosis techniques of CT and MR imaging to determine if a patient has experienced a cerebral ischemia from a stroke before attempting to administer post-stroke treatment in view of Lee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785